Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Black and white photographs including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. See 37 CFR 1.84(b)(1). In this case, Figs. 2-4 appear to be black and white photographs, however, photographs 

Specification
The abstract of the disclosure is objected to because it should avoid using phrases which can be implied, such as, “Provided is”, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-11, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felber (US 8,651,532).
In regard to claim 1, Felber discloses a seal clamp assembly (Fig. 1) configured to seal female and male members together (Fig. 1, pipe 1 is capable of being a female pipe at the opposite end not shown and pipe 2 is capable of being a male pipe at the end not shown. See note below.), the seal clamp assembly comprising: 
a seal (Figs. 1 and 2, seal 3) configured to be positioned over the female and male members (Fig. 1, 3 is over pipes 1 and 2. See note below regarding functional recitations.), the seal having a first end (Fig. 1, inner diameter surface of 3 can be interpreted as a first end), a second end opposite the first end (Fig. 1, outer diameter surface of 3 can be interpreted as a second end), a first edge (Fig. 1, edge at 5), and a second edge opposite the first edge (Fig. 1, edge at 6 which is opposite of 5); and 
a retainer (Figs. 1 and 2, sleeve 8 is at least a retainer) configured to be positioned over the seal (Fig. 1, 8 is positioned over 3), the retainer having a first end, a second end opposite the first end (Fig. 1 and in 5:6-27 discloses 8 is manufactured having two ends that are welded together to form the ring shape), a first edge (Figs. 1 and 2, axial edge of 8 at 5), and a second edge opposite the first edge (Figs. 1 and 2, axial edge of 8 at 6), wherein the retainer has a serpentine configuration along its length (Fig. 1, 8 has a serpentine configuration similar to the applicant’s invention such that there are alternating gaps that define horizontal and vertical portions). 
It is noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2114. In this case, the recitation of “configured to seal female and male members together” only requires the seal capable of sealing female and male members together. 
In regard to claim 4, Felber discloses the seal clamp assembly according to claim 1, wherein the seal includes a plurality of areas each with a thickness (Fig. 1, areas at 5 and 6) for abutting a respective area of a joint (Fig. 1, areas at 5 and 6 abut respective joints of pipes 1 and 2).  
In regard to claim 6, Felber discloses the seal clamp assembly according to claim 1, wherein the retainer includes upwardly extending projections (Fig. 2, upward extending projections at 18) projecting upward from the first and second edges for axially retaining clamps (Fig. 2, 18 projects upward from both edges).  
In regard to claim 7, Felber discloses the seal clamp assembly according to claim 1, wherein the retainer includes downwardly extending legs (Fig. 2, downward extending legs at 21) projecting downward from the first and second edges for axially retaining the seal (Figs. 1 and 2, legs at 21 retain the seal 3).  
In regard to claim 8, Felber discloses the seal clamp assembly according to claim 1, wherein the retainer includes upwardly extending projections (Fig. 2, upward extending projections at 18) projecting upward from the first and second edges for axially retaining clamps (Fig. 2, 18 projects upward from both edges to retain clamps at 24) and downwardly extending legs projecting downward from the first and second edges (Fig. 2, downward extending legs at 21 are located at both edges) for axially retaining the seal (Figs. 1 and 2, legs at 21 retain the seal 3).  
In regard to claim 9, Felber discloses the seal clamp assembly according to claim 1, wherein the retainer includes a body (Figs. 1 and 2, body of 8) having a plurality of horizontal portions longitudinally spaced from one another (Fig. 1, 8 has horizontal portions spaced by gaps that extend axially similar to the applicant’s invention), the horizontal portions being connected to an adjacent one of the plurality of horizontal portions at one side thereof by one of a plurality of vertical portions (Fig. 1, 8 has vertical portions that extend circumferentially similar to the applicant’s invention).  
In regard to claim 10, Felber discloses the seal clamp assembly according to claim 9, wherein gaps (Figs. 1 and 2, gaps of 8) are formed between the horizontal portions that alternately open to the first and second edges along the length of the retainer (Figs. 1 and 2, gaps of 8 alternate from the first and second edges similar to the applicant’s invention).  
In regard to claim 11, Felber discloses the seal clamp assembly according to claim 1, further comprising at least one clamp (Fig. 2, at least one clamp at 24) configured to be positioned over the retainer (Figs. 1 and 2, the clamp at 24 is positioned over 8).  
In regard to claim 13, Felber discloses a seal clamp assembly (Fig. 1) comprising: 
a seal (Figs. 1 and 2, seal 3) configured to be positioned over the female and male members (Fig. 1, 3 is over pipes 1 and 2. See note below regarding functional recitations.), the seal having a first end (Fig. 1, inner diameter surface of 3 can be interpreted as a first end), a second end opposite the first end (Fig. 1, outer diameter 
a retainer (Figs. 1 and 2, sleeve 8 is at least a retainer) configured to be positioned over the seal (Fig. 1, 8 is positioned over 3), the retainer having a first end, a second end opposite the first end (Fig. 1 and in 5:6-27 discloses 8 is manufactured having two ends that are welded together to form the ring shape), a first edge (Figs. 1 and 2, axial edge of 8 at 5), and a second edge opposite the first edge (Figs. 1 and 2, axial edge of 8 at 6), and the retainer including a plurality of horizontal portions longitudinally spaced from one another (Fig. 1, 8 has horizontal portions spaced by gaps that extend axially similar to the applicant’s invention) and being connected to an adjacent one of the plurality of horizontal portions at one side thereof by one of a plurality of vertical portions (Fig. 1, 8 has vertical portions that extend circumferentially similar to the applicant’s invention).
In regard to claim 17, Felber discloses the seal clamp assembly according to claim 13, wherein the retainer includes upwardly extending projections projecting upward from the first and second edges (Fig. 2, upward extending projections at 18 at both edges) for axially retaining clamps (Fig. 2, 18 retains the clamps at 24), and wherein the retainer includes downwardly extending legs projecting downward from the first and second edges for axially retaining the seal (Fig. 2, downward extending legs at 21 are located at both edges to retain the seal 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Felber (US 8,651,532) in view of Jimenez (US 7,735,875).
In regard to claims 2, 14, 18, Felber discloses a seal clamp assembly (Fig. 1) configured to seal female and male members together (Fig. 1, pipe 1 is capable of being a female pipe at the opposite end not shown and pipe 2 is capable of being a male pipe at the end not shown. See note below.), the seal clamp assembly comprising: 
a seal (Figs. 1 and 2, seal 3) configured to be positioned over the female and male members (Fig. 1, 3 is over pipes 1 and 2. See note below regarding functional recitations.), the seal having a first end (Fig. 1, inner diameter surface of 3 can be 
a retainer (Figs. 1 and 2, sleeve 8 is at least a retainer) configured to be positioned over the seal (Fig. 1, 8 is positioned over 3), the retainer having a first end, a second end opposite the first end (Fig. 1 and in 5:6-27 discloses 8 is manufactured having two ends that are welded together to form the ring shape), a first edge (Figs. 1 and 2, axial edge of 8 at 5), and a second edge opposite the first edge (Figs. 1 and 2, axial edge of 8 at 6), and the retainer including a plurality of horizontal portions longitudinally spaced from one another (Fig. 1, 8 has horizontal portions spaced by gaps that extend axially similar to the applicant’s invention) and being connected to an adjacent one of the plurality of horizontal portions at one side thereof by one of a plurality of vertical portions (Fig. 1, 8 has vertical portions that extend circumferentially similar to the applicant’s invention), and
a plurality of middle horizontal portions extending therebetween (Figs. 1 and 2 and in 5:6-27 discloses 8 is manufactured having two ends that are welded together to form the ring shape, therefore, the portions between the welded ends can be interpreted as the middle horizontal portions), and wherein each middle horizontal portion is connected on one side thereof to one of the plurality of vertical portions that extends away from the middle horizontal portion in a first longitudinal direction towards the first 
	Felber does not expressly disclose - 14-wherein the second thickness is greater than the first thickness; and
wherein the plurality of horizontal portions includes a first horizontal portion at the first end and a second horizontal portion at the second end.
	In the related field of pipe coupling that secures pipe ends, Jimenez teaches a clamped seal (Fig. 10, 22 clamps over the seal at 115 to secure the female pipe 112 and male pipe 114) that includes a seal (Fig. 1, seal at 115) that has an area with a first thickness (Fig. 1, area at 119 has a first thickness) at a first edge (Fig. 1, edge at 116) and an area with a second thickness along its length at a second edge (Fig. 1, edge at 115) greater than the first thickness (Fig. 1, second thickness at 120 which is greater than the thickness at 119) and such a configuration as shown in Fig. 10 provides the benefit of telescopically positioning the male pipe to a preferred position as compared to a configuration shown in Fig. 3 where the seal has the same thickness at both edges and a central stop at 30.
	It would have been obvious to one having ordinary skill in the art to have modified the second thickness of the area at the second edge of the seal sleeve of Felber to be thicker than the first thickness in order to have the advantage of 
	Additionally, it would have been obvious to one having ordinary skill in the art to have modified the first end and the second of the retainer of Felber to be horizontal portions since 5:6-27 of Felber that discloses the ends of the retainer were welded would have suggested to one of ordinary skill in the art that the ends welded together would be limited to a horizontal portion welded to a vertical portion, a horizontal portion welded to another horizontal portion, or a vertical portion welded to another vertical portion. Therefore, one of ordinary skill in the art would have identified a finite number of predictable solutions that would have led to a horizontal portion at the first end welded to another horizontal portion at the second end of the retainer. See MPEP 2143(I)(E). 
	It is noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2114. In this case, the recitation of “configured to seal female and male members together” only requires the seal capable of sealing female and male members together. The seal 3 of Felber is capable of sealing a male pipe and female pipe. For example, pipe 2 having a smaller diameter and inserted into pipe 1 would not change the sealing function of 3 that seals the outer surface of pipe 2. 
In regard to claim 3, Felber and Jimenez discloses the seal clamp assembly according to claim 2, and Felber further discloses the second area of the seal is configured to abut the male member (Fig. 1, contact between 3 and 2), the first area of the seal is configured to abut the female member (Fig. 1, contact between 3 and 1), and 
In regard to claim 15, Felber and Jimenez discloses the seal clamp assembly according to claim 14, and Felber further discloses gaps (Figs. 1 and 2, gaps of 8) are formed between the middle horizontal portions that alternately open to the first and second edges along a length of the retainer (Figs. 1 and 2, gaps of 8 alternate from the first and second edges of 8).   
In regard to claim 16, Felber discloses the seal clamp assembly according to claim 13, wherein the seal has an area with a first thickness along its length at the first edge (Fig. 1, edge at 5 has a first thickness) and an area with a second thickness along its length at the second edge (Fig. 1, edge at 6 has a second thickness), wherein the second area of the seal is configured to abut a male member (Fig. 1, at 6 contacts pipe 2), the first area of the seal is configured to abut a female member (Fig. 1, at 5 contacts pipe 1), and a transition area (Fig. 1, at 4 of 3) between the first and second areas is configured to abut an end face of the female member (Fig. 1, 4 abuts the end face of 1). 
Felber in view of Jimenez discloses the second thickness is greater than the first thickness (See the rejection above for claims 2, 14, and 18 under the section 103).
In regard to claim 19, Felber and Jimenez discloses the seal clamp assembly according to claim 18, and Felber further discloses the second area of the seal is configured to abut the male member (Fig. 1, contact between 3 and 2), the first area of the seal is configured to abut the female member (Fig. 1, contact between 3 and 1), and 
In regard to claim 20, Felber and Jimenez discloses the seal clamp assembly according to claim 18, and Felber further discloses the retainer includes upwardly extending projections projecting upward from the first and second edges (Fig. 2, upward projections at 18) for axially retaining clamps (Fig. 2, projections defined by 18 retains the clamps at 24) and downwardly extending legs projecting downward from the first and second edges (Fig. 2, downward legs at 21) for axially retaining the seal (Fig. 2, downward legs at 21 grips onto the seal 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Felber (US 8,651,532) in view of Potts et al. (US 2003/0015872 A1, hereinafter “Potts”).
Felber discloses the seal clamp assembly according to claim 1, but does not expressly disclose the seal is a flexible and compressible seal comprising at least one of a ceramic fiber, mineral fiber, mica, flexible graphite, and vermiculite.
In the related field of clamped pipe joints, Potts teaches a clamped pipe joint including a band clamp (Fig. 1) and a compressible seal (Figs. 7-9, compressible seal 70) that is made of mica capable of withstanding temperature and mechanical durability constraints (In [0049] discloses 70 is a compressible seal and can be made of mica) in at least a vehicle engine exhaust system (In [0003-0005] discloses the background of the invention that intends to solve the problem of systems that are susceptible to leaks because of vibration or shock such as in a vehicle system). 

Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, mica has been a known material capable of withstanding high temperatures and has good mechanical strength as disclosed in https://www.aspseal.com/gaskets/Mica-Gaskets/. Therefore, one of ordinary skill in the art would have modified the gasket of Felber in order to have advantages such as high temperatures resistance and high mechanical strength. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Felber (US 8,651,532) in view of Anjos et al. (US 5,410,781 hereinafter “Anjos”)
Felber discloses the seal clamp assembly according to claim 11, but does not expressly disclose the at least one clamp is a spring loaded clamp.  
	In the related field of clamped joints, Anjos teaches a pipe joint (Fig. 1) that utilizes a band clamp (Figs. 1 and 2, clamp 20) that includes a spring (Fig. 3, spring at 90) in order to maintain a constant tension in the clamp (In 2:36-44). 
	It would have been obvious to one having ordinary skill in the art to have substituted the clamp of Felber for the clamp of Anjos since both are worm gear type clamps and the clamp of Anjos would provide the advantage of utilizing a spring to maintain constant tension. 

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
MacDonald et al. (US 3,104,898), Ferguson (US 4,101,151) and Swartz (US 4,380,348) discloses a pipe joint including at least one band clamp, a seal, and a retainer having circumferential slots.
Chamberlain (US 2,448,769), discloses a retainer for a pipe joint having various equivalent configuration having different shaped gaps and horizontal portions and vertical portions.
Grawoig (US 1,974,813) and Felber (US 2016/0178098) discloses a pipe joint including a retainer having slots and a clamp.
Foresta et al. (US 4,480,860), Cankovic et al. (US 5,039,137), Norton (US 4,172,607), and Cronk (US 4,186,948) discloses a pipe joint including a band clamp, a retainer, and a seal for connecting pipe ends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679